Case 1:19-cv-02170-EK-LB Document 83 Filed 11/05/20 Page 1 of 6 PageID #: 685


UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF NEW YORK
Britney Rudler,
individually, and on behalf of all others similarly       Docket No. 19-cv-2170-EK-LB
situated,
                              Plaintiffs,                 STIPULATION OF SETT LEME T
        V.                                                AND ORDER

MLA Law Offices, LTD, et al.
                            Defendants.

       WHEREAS, Plaintiff brought this suit alleging violations of the Fair Deb

Collection Practices Act ("FDCPA") and New York General Business Law§ 349

("GBL");

       WHEREAS, for the purposes of this Settlement and proposed Order, and

without further admission of liability, Defendants concede a violation under the

FDCPA for its failure to include a dollar amount in the letter to the Plaintiff, an m

accordance thereof, agree that Plaintiff may seek attorney's fees by way of motio to

the Court;

       WHEREAS, the parties desire to resolve this matter with the minimum              ed

for further litigation and the associated costs and burdens;

       NOW, THEREFORE, Plaintiff Britney Rudler, by and through her couns 1,

Cohen&Green P.L.L.C., and Defendant John Malevitis for himself, and Defenda

MLA Law Offices, LTD (''MLA''), by and through its counsel, John Malevitis, in

order to fully and finally resolve this case, stipulate and agree that:

       1.     All amounts owing in this Settlement shall be paid as set out in a

separate agreement (the "Rider," not to be filed) between the parties.

       2.      Defendants, together, shall pay $1,552.00 in damages under the

FDCPA and GBL, as follows:


                                                      1
Case 1:19-cv-02170-EK-LB Document 83 Filed 11/05/20 Page 2 of 6 PageID #: 686


               a. Two hundred fifty dollars ($250.00) representing actual damage

                   under the FDCPA, 15 U.S.C. § 1692k(a)(l);

               b. One Thousand Dollars One Dollars ($1,001.00) representing

                   statutory damages under the FDCPA, 15 U.S.C. § 1692k(a)(2)(

               c. Fifty one dollars ($51.00) representing statutory damages unde

                   New York General Business Law§ 349(h);

               d. Two hundred fifty dollars ($250.00) representing actual damage

                   under New York General Business Law§ 349(h);

       3.      For purposes of this Settlement and proposed Order, and without a y

further admission by Defendants as to liability, Plaintiff is a prevailing party by

definition under the FDCPA and the GBL.

       4.      As a prevailing party, Plaintiff is entitled to her attorneys' fees and

costs under 15 U.S.C. § 1692k(a)(3) and GBL § 349(h), to be either: (1) agreed to by

counsel for the parties; or (2) in the event counsel cannot agree, as determined b

the Court upon application by Plaintiffs counsel. 1

       5.      Defendants stipulate and agree, as relates to Plaintiffs attorneys' f e

application, that:

               a. Plaintiff shall be entitled to recover attorneys' fees for all time

                   reasonably involved in this case, inclusive of time all spent on cl ss-

                   related discovery and class certification, as well as all other mot ons

                   involved in litigating this case;




        1 Defendants have already paid the costs of service and related attorneys' fees under Fed R.

Civ. P. 4, and Plaintiff agrees she will not seek double payment of related costs and fees.

                                                      2
Case 1:19-cv-02170-EK-LB Document 83 Filed 11/05/20 Page 3 of 6 PageID #: 687


            b. Defendants shall not at any point assert that spending attorney

               time and costs on class-related discovery was unreasonable or

               unnecessary to litigate this case;

            c. Defendants shall not assert Plaintiff only achieved partial succe s,

               and for the purposes of Plaintiffs attorneys' fee application,

               Plaintiffs success shall be treated as complete; and

            d. Notwithstanding the above, Defendants do not waive objection t

               itemization of attorney's fees sought by the Plaintiff regarding

               class-related discovery in this case, and on Plaintiffs attorneys' ee

               application, Defendants may raise the ordinary objections to

               whether the time spent was reasonable in relation to the task.

                   1.   By way of illustration, Defendants will not assert that

                        Plaintiffs counsel should not have spent time drafting a c ass

                        certification motion, preparing for meet and confer calls, r

                        taking Defendants' deposition, etc.

                  11.   However, Defendants may object that the hours Plaintiff

                        counsel spent drafting a memorandum in support of her c ass

                        certification motion were excessive, or make other similar

                        objections.

                 111.   Similarly, Defendants may object that the rate sought is ot

                        the appropriate rate for an attorney similarly situated in

                        experience and handling of cases of this specific type in t e

                        U.S. District Court for the Eastern District of New York.



                                               3
Case 1:19-cv-02170-EK-LB Document 83 Filed 11/05/20 Page 4 of 6 PageID #: 688


       6.      If the parties cannot agree, in any event, Plaintiff shall make such n

attorneys' fees application within 21 days of this Settlement being So Ordered.

       7.      Defendants are, under GBL § 349(h), hereby enjoined from sending

any letter, seeking to collect any alleged debt, to any person in New York, unless

              1.   The letter contains a specified amount of debt, with a prominent

                   disclaimer, in substantially the following form: 2

                           As of the date of this letter, you owe $_[the exact amount
                           due]. Because of interest, late charges, and other charges
                           that may vary from day to day, the amount due on the da
                           you pay may be greater. Hence, if you pay the amount sho n
                           above, an adjustment may be necessary after we receive y ur
                           check, in which event we will inform you before depositing
                           the check for collection. For further information, write the
                           undersigned or call 1- [phone number].

              n. The letter contains a prominent and bolded disclaimer regardin

                   attorney involvement, in substantially the following form: 3

                           Although we are a law firm, at this time, no attorney has
                           personally evaluated your case or account, made any
                           recommendations or conducted any research regarding th
                           validity of the creditor's claims, or personally reviewed the
                           circumstances of your account.

       8.      Defendants shall make good faith efforts to implement the relief in

paragraph 7. Notwithstanding that, to give Defendants time to implement the

required changes, Defendants shall not deemed be in violation of this Settlement

and Order if, despite good faith efforts, a letter is mailed without the required

language within the first 60 days after this Settlement has been So Ordered.




       2See Avila v. Riexinger & Assocs., Ltd. Liab. Co., 817 F.3d 72, 77 (2d Cir. 2016); McCalla,
Raymer, Padrick, Cobb, Nichols, & Clark, LLC, 214 F.3d 872 (7th Cir. 2000).
      3 See, e.g., Greco v. Trauner, Cohen & Thomas, L.L.P., 412 F.3d 360, 365 (2d Cir. 2005).


                                                      4
Case 1:19-cv-02170-EK-LB Document 83 Filed 11/05/20 Page 5 of 6 PageID #: 689


      9.        Upon being fully executed, this Settlement may be submitted to th

Court to be "so ordered" by any party without further notice.

      10.       This Settlement may be executed in any number of counterparts, e ch

of which shall be deemed an original and which, taken together shall constitute ne

and the same instrument, and may be executed by facsimile or electronically

scanned signature.

      11.       This Settlement fully and finally resolves all claims that were or co ld

have been raised in this action, on their merits.

      12.       Notwithstanding the above, this Settlement is not to be construed

either as an admission that the Defendants are liable under the GBL in this acti n,

or that Plaintiff has suffered any damage. 4

      13.       The motion at ECF No. 81 is terminated.




                        [SIGNATURES ON FOLLOWING PAGE]




       4   As noted above, Defendants have admitted FDCPA liability.

                                                     5
Case 1:19-cv-02170-EK-LB Document 83 Filed 11/05/20 Page 6 of 6 PageID #: 690


         IN WITNESS WHEREOF, the parties hereto acknowledge that they ave

read this Settlement and accept and agree to the provisions contained herein, and

have each executed this Settlement to be effective on the day and date indic ted

below.


Dated:        Brooklyn, New York
              October_,27 2020
                                               COHEN&GREEN P.L.L.C.
                                               Counsel for Plaintiff


                                           By:               reen
                                                            tre Street, Suite 2 6
                                                        ewood, NY 11385

Dated:        Hinsdal~r,inois
              October   , 2020


                                               MLA Law Offices, Ltd.
                                               Pro Se and Counsel for Defendant
                                               ML       ,VUffrl-JV\/    ::J'µj/11       tPUIIU
                                                                       r;,kf/W      I   Iii{;
                                           By:      John L. Malevitis
                                                    109 Symonds Drive
                                                    P.O. Box 156
                                                    Hinsdale, Illinois 60522




                         November
                      5  XXXXX 2020.
SO ORDERED, this_ day of October,


 s/Eric Komitee
THE HONORABLE ERIC KOMITEE
UNITED STATES DISTRICT JUDGE




                                           6
